Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549  FORM 10-QSB [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1 ON JANUARY 31, 2007 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the third quarter ended January 31, 2007 Commission file number: 000-32505 L & L FINANCIAL HOLDINGS, INC. (Exact name of small Business Issuer as specified in its charter) NEVADA 90-2103949 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 720 Third Avenue Suite#1611, Seattle, WA 98104 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock $.001 par value (Title of class) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Check if disclosure of delinquent filers in response to item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-QSB or any amendment to this Form 10-QSB. [X] Registrant's revenues for most recent third quarter ended January 31, 2007 were $ 10,839,543. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of January 31, 2007 there were 19,241,328 shares of common stock outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] 1 L & L FINANCIAL HOLDINGS, INC. Form 10-QSB Quarterly Report Table of Contents Page PART I Item 1. Description of Business 3 Item 2. Description of Property 4 Item 3. Legal Proceedings 4 Item 4. Submission of Matters to a Vote of Security Holders 4 PART II Item 5. Market for Registrant's Common Equity and Related Stockholder Matters 5 Item 6. Management's Discussion and Analysis or Plan of Operation 5 Item 7. Disclosure and Controls and Procedures 10 Item 7A.Consolidated Financial Statements 11 PART III Item 8. Directors and Executive Officers 30 Item 9. Executive Compensation 30 Item 10. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 30 Item 11. Certain Relationships and Related Transactions 30 PART IV Item 12. Principal Accountant Fees and Services 31 Item 13. Exhibits Report on Form 8-K 31 Signatures 31 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L FINANCIAL HOLDINGS, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such statements. 2 PART I Item 1. Description of Business L & L Financial Holdings, Inc. (L & L, or the Company) is an eleven years old company , started its operations in 1995.
